 LABORERS,LOCAL 223Laborers International Union of North America, Local223and J.Slotnik Company and United Brother-hood of Carpenters and Joiners of America, Local67. Case 1-CD-376June10, 1974.DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by J. Slotnik Company, hereinaftercalledEmployer or Slotnik, alleging that LaborersInternational Union of North America, Local 223,hereinaftercalledLaborers,violatedSection8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the Employer to assign certain work toemployees represented by Labors rather than toemployees represented by United Brotherhood ofCarpenters and Joiners of America, Local 67,hereinafter called Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer Francis X. McDonough on Novem-ber 16, 1973, and January 30, 1974. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, briefs were filed by theEmployer and Laborers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard made the following findings:1I.THE BUSINESS OF THE EMPLOYERThe Employer, J. Slotnik Company, is a Massachu-setts corporation, engaged in business as a generalbuilding contractorwith its principal place ofbusiness at 99 Chauncy Street, Boston, Massachu-setts. It annually receives building materials directlyfrom points outside the Commonwealth of Massa-iThe Laborers request to reopen the hearing to permit inquiry into thepractice of strippingby Ceco, the slab subcontractor at the Faulkner site, ishereby denied.As the Hearing Officer correctly ruled,the stripping inconnection with reinforced concrete slabs(floors) is not the same as thework here in dispute and hence has no relevance to this proceeding.2The Board has previously asserted jurisdiction over this Employer in259chusetts, the value of which exceeds $50,000. Theparties stipulated, and we find, that the Employer isengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Laborersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute consists of the stripping offorms from walls, beams,and columns at theEmployer's Faulkner Hospital construction projectin Jamaica Plain,Massachusetts.B.BackgroundThe Employer is the general contractor for theconstruction of phase II of a superstructure at theFaulkner Hospital in Jamaica Plain, Massachusetts.This phase of the construction involves the necessaryconstruction work from the foundation to the roof ofthe building. The superstructure is the frame of thebuilding, that is, the outside shell. The beams, walls,columns, and slabs are concrete, most of which willbe architecturally exposed. The Employer's presi-dent, Joseph Michaelson, explained the work processas follows: "The form is put up and the form ispreassembled and prefabbed on the jobsite usingplywood and dimensional lumber. It is then erectedin place, reinforcingsteel is setinto it. The concreteispoured and after the concrete has attained itssufficient strength, the form is removed." After theforms are removed, they are cleaned, oiled, andplaced in a stockpile for reuse. The latter process,called tendering, is not here in dispute.To perform the work at the Faulkner site, theEmployer hires employees of various trades includ-ing those represented by Carpenters and Laborerswith each of whom the Employer has a currentcollective-bargainingagreement by virtue of itsmembership in Associated General Contractors ofMassachusetts (herein called AGC).The Employer commenced work at the Faulknersite on or about August 2, 1973,3 and the disputedwork began on or about August 20 or 27 .4There is somedisputeas to which trade wasLocalNo. 17,SheetMetalWorkersInternational Association(J.SlotnikCompany),197 NLRB 1127.3All dated arein 1973unless otherwise indicated."The Employerdid not havea prejobconference before beginning theworkand, according to Michaelson,it is the Employer's practice not to have,such conferences unless specifically requested.Here no such request wasmade.211NLRB No. 28 260DECISIONSOF NATIONALLABOR RELATIONS BOARDoriginally awarded the disputed work. The Employ-er'spresident,Michaelson, and Carpenters jobsteward, PatrickMurphy, testified that all of thestrippingwork on beams, columns, and walls wasassignedto employees represented by Carpenters,and that these employees have consistently per-formed this work. The Laborers job steward, ThomasBeatty, on the other hand, testified that the work ofstrippingwas assignedto a composite crew of 50percent carpenters and 50 percent laborers. Severallaborerson the jobsite also testified that theyperformed some of the stripping functions side byside with carpenters. As stated, there is no disputeabout the work of tendering which was assigned tolaborers.On October 10, Patrick Walsh, secretary-treasurerand field representative of the Laborers, appeared atthe jobsite and questioned the Employer's superin-tendent, James Cotter, concerning the assignment ofthedisputedwork to carpenters. According toMichaelson,Walsh asked Cotter to change theassignmentof the work to a composite crew ofcarpenters and laborers and Cotter refused. On thefollowing day, October 11, Michaelson arrived at thejobsiteatapproximately 8:30 a.m. and saw hisemployees represented by Laborers milling aboutand not working. Carpenters Representatives FredFletcher and John McSharry, Laborers Representa-tiveWalsh, and Superintendent Cotter were alsopresent.At this time,Walsh demanded that theEmployer reassign the disputed work to a compositecrew and threatened to pull the laborers off the job ifsuchassignmentwere not made. There was a briefwork stoppage and Michaelson warned Walsh thathe was violating the no-strike provision of Laborerscontract with AGC. Walsh replied that the only wayhe could enforce the work assignment to the laborerswas by pulling them off the job. Following atelephone conversation between Walsh and McNallyof the AGC, the laborers returned to work. OnFriday, October 12, Slotnik filed the instant unfairlabor practice charge with the Board's Regionaloffice.On Monday, October 15, Laborers com-menced a work stoppage at the Faulkner site whichcontinueduntilOctober29.On themorning ofOctober15,ameetingwasheld atthe jobsitebetweenMichaelson, Cotter,McNally, Walsh, andDunne, another Laborers business representative,during which Laborers again demanded that thework of stripping beams, walls, and columns beassigned to a composite crew made up of 50 percentcarpenters and 50 percent laborers. The Employerrefused and the strike continued until October 29.5C.Contentions of the PartiesThe Employer contends that the work in disputeshould be assigned to employees represented byCarpenters for the following reasons: (1) the Em-ployer originally assigned the work solely to carpen-tersand is satisfied with their work; (2) theassignment was made without a prejob conferenceand without objection from Laborers; (3) theEmployer's practice in the Boston area is to assignthiswork to carpenters only; (4) the carpenters arecharged with erecting the forms and consequentlypossessgreater skill in removing them withoutcausing substantial damage either to the forms,which are reusable, or the architecturally exposedconcrete; and (5) if the work is reassigned to acomposite crew, the Employer would be forced to layoff some carpenters and to hire additional laborers.Carpenters agrees with the Employer's contention,stressing that the assignment to carpenters is consist-ent with the Employer's practice, the area practice,and the collective-bargaining agreement betweenCarpenters and the Employer.Laborers, on the other hand, contends that thedisputed work should be assigned to a compositecrew of 50 percent laborers and 50 percent carpen-ters because: (1) the original assignment was made,at least in part, to laborers and subsequently waschanged on or about October 10 pursuant to pressureby Carpenters; 6 (2) the collective-bargaining agree-ment between Laborers and the Employer requiresassignment of the disputed work to a compositecrew; (3) the recommended policy of the AGC, ofwhich Slotnik is a member, calls for the assignmentof the work to a composite crew; 7 (4) the areapractice is to assign the work to a composite crew;and (5) laborers are more economical to use and areequally as skilled as carpenters to perform the work.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,3A petition for an injunction under Sec. 10(1) of the Act was filed by theRegional Director for Region I on October 24 and a hearing thereon washeld before Judge Freeman in the Federal District Court in Boston onOctober 26. Judge Freeman counseled Slotnik and Laborers to resolve theirdispute by noon on October 29 or return to the courtroom at that time forfinal dispositionof the 10(1) petition.Laborers returned the men to work bynoon on October 29.6We take administrative notice of the fact that onOctober 12, 1973,Laborers filed a charge in Case l-CD-380 alleging that, sinceOctober 10,1973, Carpenters has engaged in conduct violative of Sec. 8(b)(4)(D) of theAct atthe Faulkner site. Upon investigation,the Regional Director forRegion I dismissed the charge.Laborers appeal of the dismissal to theGeneral Counsel was deniedon January 16, 1974.7 Slotnik,however, is not obligated to follow thispolicy. LABORERS,LOCAL 223and (2) the parties have not agreed upon any methodfor the voluntary adjustment of the dispute.Laborers threatened to picket, and picketed, theEmployer's Faulkner Hospital jobsite from October15 to 29. The record further establishes that suchpicketing was to protest Slotnik's assignment of thedisputedwork to a crew composed entirely ofemployees represented by Carpenters, rather than acrew composed of 50 percent carpenters and 50percent laborers. Accordingly, we find that reasona-ble cause existsto believe that Laborers violatedSection 8(b)(4)(D) of the Act.8With respect to (2) above, the parties agreed andthe recordestablishesthat there is no agreed-uponmethod, to which all of the necessary parties to thedispute are bound, for the voluntary adjustment ofthe dispute and that the matter, therefore, is properlybefore the Board for resolution .9E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.1.Certifications and collective-bargainingagreementsNeither labororganizationhas been certified torepresent the Employer's employees who perform thework in dispute. The Employer, by virtue of itsmembership inAGC, has collective-bargainingagreementswith both Laborers and Carpenters. Theagreementwith Carpenters provides for the assign-mentof the disputed work to employees covered bythatagreementonly. The agreement with Laborersprovides that the disputed work shall be performedby a composite crew consisting of laborers andcarpenters.Accordingly, we find that the parties'collective-bargaining agreementsare not dispositive.2.The Employer's past practiceThe record shows that it is the Employer's policywithin the Boston area to assignthe disputed work toitsemployees who are representedby Carpenters.Michaelson testified,without contradiction, that theassignment to carpenterson the Faulkner job wasconsistentwith the Employer's practice.This eviden-ce, in our view, favors assignmentof the disputedworkto Carpenters.8SeeInternational Associationof Bridge,Structural and Ornamental IronWorkers, Local 348, AFL-CIO (Dick Tile and Marble Company, Inc),193NLRB769, 770.3.Areapractice261Carpenters and Laborers each adduced evidencethat the practice of employers in the Boston areawith respect to the work in dispute favored assigningsuch work to employees representedby it.From theevidence adduced on this subject,it cannot be foundon this record that the area practice clearly favorseither the Laborers or the Carpenters.4.Relative skills, efficiency, and economyThe Employer contends that, despite wage differ-entials between Carpenters and Laborers, the need toreuse the form material without extensive refabrica-tionmakes the use of carpenters more economicalfor the stripping operation. These forms cost approx-imately $5 per square foot to construct and theEmployer, for economicalreasons,plans to reusethese panels approximately eight times during thecourse of the construction at the Faulkner site. Forthese reasons, among others, the Employer claimsthat it is crucial that the employees removing, i.e.,"stripping," the forms be skilled in the carpentrytrade. Furthermore, the Employer argues that, as theforms are initially erected by carpenters, they arebetter qualified to remove them from the concretewithout undue damage to either the forms or theconcrete which will be architecturally exposed. Inaddition, the tools used in stripping are the tradition-alcarpenter tools of hammer, stripping bar, andwrenches. The Employer also contends that it wouldbe inefficient in its overall operation to assign even apart of the stripping work to laborers, inasmuch asthis would require it to lay off some of its carpenters.The Employer asserts that it maintains a relativelystable crew of carpenters who are proficient in manyfacets of the Employer's operations, not just strip-ping, in which they can be utilized on the job whenthey are not performing stripping work.Laborers contends that no special gift is required toperform the work in dispute and that employeesrepresented by it possess the necessary skills toperform such work without damaging either theforms or the concrete.While it appears from the record that bothcarpenters and laborers possess the necessary skillsto perform the disputed work, we find that theevidence of efficiency and economy supports theEmployer's assignment of the work to its employeeswho are carpenters.9N LR B v. Plasterers' LocalUnionNo. 79,OperativePlasterers'&Cement Masons' International Association,AFL-CIO[SouthwesternCon-structionCo.],404 U.S. 116 (1971). 262DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionsUpon the entire record in this case, we concludethat Slotnik's employees who are represented byCarpenters are entitled to the work in dispute. Wereach this conclusion based on Slotnik's past practiceof assigningsuch work to carpenters, the fact thatsuch assignment is consistent with the practicefollowed by several Boston area contractors, the factthat Slotnik's carpenter employees possess sufficientskills toperform the work, and the fact that suchassignmentwillresult in greater efficiency andeconomy of operations. Accordingly, we shall deter-mine the dispute by awarding the work in dispute toSlotnik's employees represented by Carpenters, butnot to any labor organization of which theseemployees are members.In consequence,we findthat Laborers is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or requireSlotnik to assign the disputed work to employeesrepresented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute.1.Employees of J. Slotnik Company who arerepresented by United Brotherhood of Carpentersand Joiners of America, Local 67, are entitled toperform the following work:Strippingof forms from walls, beams, andcolumns at the Employer's Faulkner Hospitalconstruction project in Jamaica Plain, Massachu-setts.2.LaborersInternationalUnion of North Ameri-ca, Local 223is not entitled,by meansproscribed bySection8(b)(4)(D) of the Act,to force orrequire J.Slotnik Company toassign theabove-described workto employees represented by it.3.Within 10 daysfrom the dateof thisDecisionand Determination of Dispute,LaborersInternation-alUnion of North America, Local 223, shall notifytheRegionalDirector for Region 1, in writing,whether ornot it will refrain from forcing orrequiring J. Slotnik Companyto assignthe work indispute toemployees representedby UnitedBrother-hood of Carpentersand Joinersof America, Local67.